Case 1:19-cr-00164-BLW Document1 Filed 05/15/19 Page 1 of 2

BART M. DAVIS, IDAHO STATE BAR NO. 2696

UNITED STATES ATTORNEY

HEATHER S. PATRICCO, DISTRICT OF COLUMBIA BAR NO. 465883
ASSISTANT UNITED STATES ATTORNEY |

 

DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600 U.S. COURTS
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211 MAY 1 5 2019
FACSIMILE: (208) 334-1413 Revd Flied. Time.
STEPHEN W. KENYON
CLERK, DISTRICT OF IDAHO
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
UNITED STATES OF AMERICA,
Case No. CR 19-01647-SBLW
Plaintiff,

INDICTMENT

VS.
, : 8 U.S.C. § 1326(a) & (b)
DANIEL MEDINA-GOMEZ,

 

Defendant.
The Grand Jury charges:
COUNT ONE

Deported Alien Found in the United States
8 U.S.C. § 1326(a) & (b)

On or about April 6, 2019, in the District of Idaho, the defendant, DANIEL MEDINA-
GOMEZ, an alien, was found in the United States, to wit: Canyon County, Idaho, after having
been previously removed from the United States to Mexico on or about December 19, 2015, at or

near Eagle Pass, Texas, the said defendant having not obtained the consent of the Secretary of

_ INDICTMENT - 1

 
Case 1:19-cr-00164-BLW Document1 Filed 05/15/19 Page 2 of 2

the Department of Homeland Security for reapplication for admission into the United States, in
violation of Title 8, United States Code, Section 1326(a) & (0).

| Dated this [ day of May, 2019.

PAUP a, A TRUE BILL

 

Vee Bare /s/ [signature on reverse]

 

FOREPERSON

BART M. DAVIS
UNITED STATES ATTORNEY .

 

~ INDICTMENT - 2

 
